In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18-3011
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

CORDELL COLLINS, ALSO KNOWN AS UNC,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
           No. 1:17-cr-00367-1 — John J. Tharp, Jr., Judge.
                     ____________________

 ARGUED SEPTEMBER 12, 2019 — DECIDED SEPTEMBER 30, 2019
                ____________________

   Before FLAUM, EASTERBROOK, and MANION, Circuit Judges.
    FLAUM, Circuit Judge. Cordell Collins appeals several con-
ditions he must abide by while on supervised release. The ﬁrst
condition he challenges requires him to stay in the “jurisdic-
tion,” but the district court’s written judgment does not match
its oral pronouncement of the condition and its deﬁnition at
sentencing. Collins did not object to the other two conditions
he now disputes when the district court gave him the oppor-
2                                                  No. 18-3011

tunity to; rather, he agreed to them, therefore waiving his ar-
guments on appeal. Accordingly, we aﬃrm the district court’s
judgment in all respects except for its use of the word “juris-
diction” in its written judgment. With respect to that condi-
tion, we remand with instructions for the district court to
amend its written judgment to substitute the term “federal ju-
dicial district” for the word “jurisdiction.”
                       I. Background
    Defendant-appellant Cordell Collins and others engaged
in a scheme to defraud several banks through the submission
of stolen and altered checks. The scheme netted Collins and
his coconspirators $93,215.50. On May 11, 2018, Collins
pleaded guilty to one count of bank fraud in violation of 18
U.S.C. § 1344.
    Relevant to this appeal, the U.S. Probation Oﬃce prepared
a presentence investigation report (“PSR”) noting in part that
Collins was eligible for up to ﬁve years of supervised release.
The PSR recommended myriad conditions for Collins to fol-
low, including: (i) a discretionary condition requiring Collins
to remain in the “jurisdiction” where he would be supervised,
unless granted permission to leave by the court or a probation
oﬃcer (the “Jurisdiction Condition”); (ii) a discretionary con-
dition allowing a probation oﬃcer to visit him at work at “any
reasonable time” (the “Visitation Condition”); and (iii) a spe-
cial condition requiring Collins to “perform at least 20 hours
of community service per week at the direction of the U.S.
Probation Oﬃce until gainfully employed,” not to exceed 200
hours of service in total (the “Community Service Condi-
tion”).
No. 18-3011                                                     3

    Prior to sentencing, Collins ﬁled a memorandum objecting
to several issues not contested in this appeal. Notably, how-
ever, his memorandum did not dispute any of the conditions
of supervised release proposed in the PSR.
    At the sentencing hearing on September 11, 2018, the dis-
trict court reviewed the PSR and imposed a sentence of 55
months’ imprisonment followed by ﬁve years of supervised
release. With respect to conditions of supervised release, the
parties and the court engaged in the following colloquy:
   THE COURT: There were no objections, I believe, to
   the terms and conditions of supervised release that
   were recommended?
   THE DEFENSE: No, Judge.
   THE COURT: All right. Then without objection, I am
   going to impose the terms and conditions of super-
   vised release that are set forth in the presentence inves-
   tigation report.
   Collins requested that the court read the conditions of su-
pervised release, which it did. Important here, the court ad-
vised Collins:
   THE COURT: There are a series of conditions here that
   all relate to the ability of the probation oﬃce to monitor
   you eﬀectively, to know where you are and what you
   are doing and to be able to communicate with you
   readily. These include the requirement that you remain
   within the jurisdiction where you are being supervised
   unless you’re granted permission to leave by the Court
   or by the probation oﬃcer. That district, absent further
   order of the Court, will be the Northern District of Illi-
   nois. …
4                                                 No. 18-3011

    You must permit visits by probation at any reasonable
    time and at home or at work or at school or any loca-
    tion where you are serving community service or any
    other reasonable location speciﬁed by the probation of-
    ﬁce. …
    If you have not found employment and if you are not
    employed after the ﬁrst 60 days of supervised release,
    or if you’re unemployed for any period longer than 60
    days during the term of supervised release, you’ll be
    required to perform at least 20 hours of community
    service each week at the direction of the probation of-
    ﬁce. The total amount of community service required
    by that condition will not exceed 200 hours.
Following the court’s recitation of the conditions, Collins
asked several questions about restitution but did not inquire
about or object to the supervised release conditions.
   Several hours after the sentencing hearing, the district
court entered its written judgment. In that order, Discretion-
ary Condition of Supervised Release 14 states: “you shall re-
main within the jurisdiction where you are being supervised,
unless granted permission to leave by the court or a probation
oﬃcer.”
   Collins now appeals the imposition of the Jurisdiction,
Visitation, and Community Service Conditions.
                        II. Discussion
    We begin by addressing the Visitation and Community
Service Conditions because they call for a threshold inquiry
into whether Collins waived his objections to them. We end
with our analysis of the Jurisdiction Condition.
No. 18-3011                                                    5

A. Waiver of Two Supervised Release Conditions
    For the reasons we elaborated on in United States v. Flores,
929 F.3d 443 (7th Cir. 2019), we reject Collins’s arguments re-
lating to the Visitation and Community Service Conditions
because he failed to preserve them. This failure amounts to
waiver, or, the intentional relinquishment of a known right.
Id. at 447–49; see also United States v. Olano, 507 U.S. 725, 733
(1993).
   As we explained in Flores:
   [If] a defendant does not address supervised release
   conditions in the district court, … [w]e will ﬁnd waiver
   … when the defendant has notice of the proposed con-
   ditions, a meaningful opportunity to object, and she as-
   serts (through counsel or directly) that she does not ob-
   ject to the proposed conditions, waives reading of
   those conditions and their justiﬁcations, challenges
   certain conditions but not the one(s) challenged on ap-
   peal, or otherwise evidences an intentional or strategic
   decision not to object.
929 F.3d at 450.
    Here, Collins had notice of the Visitation and Community
Service conditions when he received the PSR prior to ﬁling his
sentencing memorandum. Collins then had an opportunity to
object to the conditions at the sentencing hearing, which the
district court reminded him of and warned him that his fail-
ure to object could result in waiver. Instead, Collins, through
counsel, aﬃrmatively informed the district court that he had
no objections to any of the terms or conditions of supervised
release recommended in the PSR.
6                                                     No. 18-3011

    To be sure, Collins objected to some sentencing enhance-
ments and other matters in his memorandum. Critically, how-
ever, Collins neither objected to any conditions of supervised
release, nor did he object when the court speciﬁcally asked
him if he wanted to at the sentencing hearing. This “reﬂects a
strategic reason to forego the argument at the hearing.” United
States v. Bloch, 825 F.3d 862, 873 (7th Cir. 2016) (citations and
internal quotation marks omitted); see also Flores, 929 F.3d at
448 (inferring that “a defendant’s choice to raise certain objec-
tions at sentencing, but not others, was strategic and inten-
tional.” (citations omitted)).
    Because Collins had notice of, and the opportunity to ob-
ject to, the Visitation and Community Service Conditions of
supervised release in the district court, yet neglected to do so,
he waived his challenges to those conditions on appeal. Col-
lins’s waiver precludes our review of those two conditions.
B. Jurisdiction Condition
    The Jurisdiction Condition is unlike the other two condi-
tions we just discussed. Collins argues that this travel re-
striction is ambiguous because the written judgment does not
deﬁne its use of the word “jurisdiction.” In recent years, “we
have described this same language limiting travel to a ‘juris-
diction’ as ‘poorly worded,’ … and ‘impermissibly vague.’”
United States v. Hudson, 908 F.3d 1083, 1084–85 (7th Cir. 2018)
(citations omitted); see also United States v. Ortiz, 817 F.3d 553,
555 (7th Cir. 2016) (“There is no deﬁnition of ‘jurisdiction,’
and no reason to think that the defendant would understand
what it meant and, if he correctly understood it to denote a
geographical area, what the boundaries of that area are.”).
No. 18-3011                                                      7

    The better term to use for this condition is “federal judicial
district” because it suggests geographical, not jurisdictional,
boundaries. See Hudson, 908 F.3d at 1085 (citing U.S.S.G.
§ 5D1.3(c)(3) (“The defendant shall not knowingly leave the
federal judicial district where he or she is authorized to reside
without ﬁrst getting permission from the court or the proba-
tion oﬃcer.”)); see also 28 U.S.C. § 93(a) (deﬁning the geo-
graphic boundaries of the Northern District of Illinois).
    In this case, the written judgment does not deﬁne the word
“jurisdiction,” so Collins rightly opposes this condition as
vague. Furthermore, we agree with Collins that he preserved
this argument for appeal. At the sentencing hearing, the dis-
trict court orally explained to Collins that he must remain in
the jurisdiction where he was being supervised, establishing
“[t]hat district, absent further order of the Court, [as] the
Northern District of Illinois.” There is, of course, no vague-
ness problem with that language.
    But the trouble is that the court’s use of “jurisdiction” in
the applicable condition in its written judgment does not in-
clude its oral deﬁnition of that word. Collins never agreed to
that undeﬁned word because he never had an opportunity to
do so. As a result, Collins did not forfeit, let alone waive, an
objection to the Jurisdiction Condition. See Hudson, 908 F.3d
at 1085 (ﬁrst citing United States v. Smith, 906 F.3d 645, 650–51
(7th Cir. 2018); then citing R.J. Corman Derailment Servs. v. Int’l
Union of Operating Eng’rs Local Union 150, 335 F.3d 643, 650
(7th Cir. 2003) (“[A] party cannot waive something that it does
not know is at issue.”)). Simply put, we cannot reasonably ex-
pect a criminal defendant to predict future clerical errors at
the time of his sentencing.
8                                                   No. 18-3011

    Requiring that a subsequent written judgment not conﬂict
with the oral pronouncement at sentencing “ensure[s] that the
defendant has ample opportunity to object. [It] also prevent[s]
uncertainty over what conditions or version of a condition the
district court intended to impose; liberty should not turn on
guess-work.” Smith, 906 F.3d at 651 (citation omitted); see also
Bloch, 825 F.3d at 871–72 (citing United States v. Kappes, 782
F.3d 828, 843 (7th Cir. 2015)).
   The question remains how we should remedy this prob-
lematic condition. We remanded Hudson for the limited pur-
pose of correcting the written judgment because we recog-
nized how important it is for the judgment and commitment
order to conform to the district court’s controlling oral sen-
tence. 908 F.3d at 1085. We chart the same course here.
    We appreciate that, during the sentencing hearing, the dis-
trict court clariﬁed that the term “jurisdiction” in the condi-
tion refers to a federal judicial “district,” namely, the “North-
ern District of Illinois.” This was an adequate oral explanation
based on our recent precedent. But, the court, in reducing its
judgment to writing, overlooked including its oral qualiﬁca-
tion. We think the oral and written judgment are, as a matter
of law, one and the same. That means they should match.
   This unity is a far cry from mere formalism. The written
judgment is the order that the Bureau of Prisons and the U.S.
Probation Oﬃce will enforce as Collins serves his sentence,
potentially in another judicial district. See Smith, 906 F.3d at
651 (harmonizing the written judgment with its oral pro-
nouncement averts any future confusion over what version of
a condition the district court imposed); United States v. Dick-
son, 849 F.3d 686, 691 (7th Cir. 2017) (similar).
No. 18-3011                                                    9

    For that reason, we take this opportunity to urge the dis-
trict courts in this Circuit to take care to enter written judg-
ments in criminal cases that correspond to their oral pro-
nouncements at sentencings. We acknowledge that the Proba-
tion and Clerk’s Oﬃces play vital roles in this process. At
day’s end, however, courts enter judgments.
    Indeed, the judgment and commitment order used by the
court in this case is a ﬁllable form (Form Number AO 245B, to
be exact) issued by the Judicial Conference, approved by the
Sentencing Commission, and provided by the Administrative
Oﬃce of the U.S. Courts. See Admin. Oﬃce of the U.S. Courts,
Judgment in a Criminal Case, https://www.uscourts.gov/sites
/default/ﬁles/ao245b.pdf (last visited Sept. 18, 2019). We pre-
sume that the Executive Committee of the U.S. District Court
for the Northern District of Illinois has adopted the use of this
form. Ensuring the uniformity of criminal judgments dis-
trictwide (not to mention circuit and nationwide) makes
sense.
    That said, part and parcel of uniformity is updating. The
form on the U.S. Courts website maintained by the Adminis-
trative Oﬃce indicates it was revised in February 2018. In con-
trast, the form on the web page for the U.S. District Court for
the Northern District of Illinois shows it was last revised on
August 2, 2016. See U.S. District Court for the Northern Dis-
trict of Illinois, Judgment in a Criminal Case,
https://www.ilnd.uscourts.gov/_assets/_documents/_forms/_
online/AO245B.pdf (last visited Sept. 18, 2019). This distinc-
tion has consequence: The Administrative Oﬃce’s form uses
the term “federal judicial district” in its standard conditions
of supervision, while the Northern District of Illinois’s form
10                                                  No. 18-3011

still includes the outdated word “jurisdiction.” We suggest
the Executive Committee remedy this matter.
    We are optimistic that our observations today will help ad-
dress the recent inﬂux of supervised release condition appeals
in this Court. But we would be remiss if we did not “remind
future litigants of Rule 35(a) of the Federal Rules of Criminal
Procedure, which provides, ‘the court may correct a sentence
that resulted from arithmetical, technical, or other clear error’
within 14 days of sentencing.” Hudson, 908 F.3d at 1085. Like
several of these appeals, this one “might have been avoided
had the written judgment been reviewed promptly and the
inconsistencies brought to the district court’s attention.” Id.
                        III. Conclusion
    For the reasons stated above, we AFFIRM the district
court’s judgment in all respects except its use of the word “ju-
risdiction” in Discretionary Condition of Supervised Release
#14. With respect to that condition, we REMAND WITH
INSTRUCTIONS for the district court to amend its written judg-
ment to substitute the term “federal judicial district” for the
word “jurisdiction.”